           Case 1:18-vv-01385-UNJ Document 41 Filed 03/03/20 Page 1 of 7




     In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1385V
                                         UNPUBLISHED


    LINDA GARDNER,                                            Chief Special Master Corcoran

                         Petitioner,                          Filed: January 24, 2020
    v.

    SECRETARY OF HEALTH AND                                   Special Processing Unit (SPU); Joint
    HUMAN SERVICES,                                           Stipulation on Damages; Influenza
                                                              (Flu) Vaccine; Shoulder Injury
                        Respondent.                           Related to Vaccine Administration
                                                              (SIRVA)


Bruce William Slane, Law Office of Bruce W. Slane, P.C., White Plains, NY, for
petitioner.

Heather Lynn Pearlman, U.S. Department of Justice, Washington, DC, for respondent.


                               DECISION ON JOINT STIPULATION1

        On September 11, 2018, Linda Gardner filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) due to an influenza (“flu”) vaccine she received on November
9, 2016. Petition at 1; Stipulation, filed January 24, 2020, at ¶ 4. Petitioner further
alleges that she suffered the residual effects of this injury for more than six months.
Petition at 5; Stipulation at ¶ 4. “Respondent denies that petitioner suffered the onset of
her alleged SIRVA within the Table timeframe; denies that the flu vaccine caused
petitioner’s alleged SIRVA or any other injury and further denies that her current
disabilities are a sequela of a vaccine-related injury.” Stipulation at ¶ 6.


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-01385-UNJ Document 41 Filed 03/03/20 Page 2 of 7



       Nevertheless, on January 24, 2020, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth
therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $45,000.00, in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
       Case 1:18-vv-01385-UNJ Document 41 Filed 03/03/20 Page 3 of 7




                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

                                               )
 LINDA GARDNER,                                )
                                               )
                Petitioner,                    )       No. 18-1385
                                               )       Chief Special Master Corcoran
        V.                                     )       ECF
                                               )
SECRETARY OF HEALTH AND                        )
HUMAN SERVICES,                                )
                                               )
                Respondent.                    )


                                          -STIPULATION

        The parties hereby stipulate to the following matters:

        I. Petitioner, Linda Gardner, filed a petition for vaccine compensation under the National

Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the "Vaccine Program"). The

petition seeks compensation for injuries allegedly related to petitioner's receipt of the influenza

("flu") vaccine, which vaccine is contained in the Vaccine Injury Table (the "Table"), 42 C.F.R.

§ 100.3 (a).

       2. Petitioner received a flu vaccine on or about November 9, 2016.

       3. The vaccine was administered within the United States.

       4. Petitioner alleges that she suffered a Shoulder Injury Related to Vaccine Administration

("SIRVA") as a consequence of the flu immunization she received on or about November 9, 2016,

and further alleges that she suffered the residual effects of this injury for more than six months.

       5. Petitioner represents that there has been no prior award    or settlement of a civil action
for damages on her behalf as a result of her condition.




                                            Page 1 of 5
       Case 1:18-vv-01385-UNJ Document 41 Filed 03/03/20 Page 4 of 7




            6. Respondent denies that petitioner suffered the onset of her alleged SIRVA within the

 Table timeframe; denies that the flu vaccine caused petitioner's alleged SIR.VA or any other injury

 and further denies that her current disabilities are a sequela of a vaccine-related injury.

            7. Maintaining their above-stated positions, the parties nevertheless now agree that the

 issues between them shall be settled and that a decision should be entered awarding the

 compensation described in paragraph 8 of this Stipulation.

            8. As soon as practicable after an entry of judgment reflecting a decision consistent with

 the tenns of this S~pulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21(a)(l), the Secretary of Health and Human Services will issue the

following vaccine compensation payment:

                   A lump sum of $45,000.00, in the fonn of a check payable to pet1t1oner,
                   representing compensation.for all damages that would be available under 42 U.S.C.
                   § 300aa-15(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42 U.S.C.

§ 300aa-21(a)(l), and an application, the parties will submit to further proceedings before the

special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.

        10. Petitioner and her attorney represent that they have identified to respondent all known

sources of payment for items or services for which the Program is not primarily liable under 42

U. S .C. § 300aa-l 5(g), including State compensation programs, insurance policies, Federal or State

health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C. § 1396 et

seq.)), or entities that provide health services on a prepai~ basis.




                                              Page 2 of 5
       Case 1:18-vv-01385-UNJ Document 41 Filed 03/03/20 Page 5 of 7




         11. Payment made pursuant to paragraph 8 of this Stipulation and any amounts awarded

 pursuant to paragraph 9 will be made in accordance with 42 U.S.C. § 300aa-15(i), subject to the

 availability of sufficient statutory funds.

         12. The parties and their attorneys further agree and stipulate that, except for any award

 for attorney's fees and litigation costs, the money provided pursuant to this Stipulation will be used

 solely for the benefit of petitioner as contemplated by a strict construction of 42 U.S.C.

 § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C. § 300aa-15(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in her individual

capacity, and on behalf of her heirs, executors, administrators, successors, and assigns, does

forever irrevocably and unconditionally release, acquit and discharge the United States and the

Secretary of Health and Human Services from any and all actions or causes of action (including

agreements, judgments, claims, damages, loss of services, expenses and all demands of whatever

kind or nature) that have been brought, could have been brought, or could be timely brought in the

United States Court of Federal Claims, under the National Vaccine Injury Compensation Program,

42 U.S.C. § 300aa-10 et seq·., on account of, or in any way growing out of, any and all known or

unknown, suspected or unsuspected personal injuries to or death of petitioner resulting from, or

alleged to have resulted from, the flu vaccination administered on or about November 9, 2016, as

alleged by petitioner in a petition for vaccine compensation filed on or about September 11, 2018

in the United States Court of Federal Claims as petition No. 18-1835V.

        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

       15. If the special master fails to issue a decision in complete conformity with the terms of

this Stipulation or if the United States Court of Federal Claims fails to enter judgment in



                                               Page 3 of 5
       Case 1:18-vv-01385-UNJ Document 41 Filed 03/03/20 Page 6 of 7




 conformity with a decision that is in complete conformity with the tenns of this Stipulation, then

the parties' settlement and this Stipulation shall be voidable at the sole discretion of either party.

         16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or do any act or thing other than is herein expressly stated and

clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromis~ of the parties' respective positions as to liability andior

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to·modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused petitioner's alleged SIRVA

or any other injury or any of her current disabilities.

        18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, andior assigns.

                                     END OF STIPULATION




                                            Page 4 of 5
      Case 1:18-vv-01385-UNJ Document 41 Filed 03/03/20 Page 7 of 7




 Respeclfully submitted,


 PETITIONER:


~~'-1
LIND~       ARDNER


ATTORNEY OF RECORD FOR
PETITIONER:


BRUCE W. SLANE                                                         E.REEVES
                                                                                     -
THE LAW OFFICE OF BRUCE W. SLANE,     P.C.                       irector
188 East Post Road, Suite 205                          Torts Branch
White Plains, New York 10601                           Civil Division
(914) 269-2010                                         U. S. Department of Justice
                                                       P. 0. Box. 146
                                                       Benjamin Franklin Station
                                                       Washington, D.C. 20044-0146




AUTHORIZED REPRESENTATIVE OF                          ATTORNEY OF RECORD FOR
THE SECRETARY OF HEALTH AND                           RESPONDENT:
HUMAN SERVICES:



TAMARA OVERBY                                         HEATHER L. PEARLMAN
Acting Director, Division of                          Assistant Director
Injury Compensation Programs (DICP)                   Torts Branch, Civil Division
Healthcare Systems Bureau                             U.S. Department of Justice
U.S. Department of Health                             P.O. Box 146
and Human Services                                    Benjamin Franklin Station
5600 Fishers Lane                                     Wac;hington, D.C. 20044-0146
Parklawn Building, Stop-08N 146B                      Tel: (202) 353-2699
Rockville, MD 20857




Dated: O/   lzv !Zbz_O
                                        Page 5 of 5
